 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEFRANTZE LUCAS NOEL,                              No. 2:18-cv-01687-JAM-CKD (PS)
12                       Plaintiff,
13           v.                                          ORDER
14    THERESA SANDSTRUM, et al.
15                       Defendants.
16

17          On November 26, 2018, plaintiff was ordered to show cause in writing why the court

18   should not impose sanctions and/or dismiss the action, based upon his failure to follow the court’s

19   previous order to supply the U.S. Marshal with the information needed to effectuate service of

20   process and to notify the court that such information had been provided. (ECF No. 11.)

21          On December 12, 2018, plaintiff responded that he had forgotten to comply with the

22   court’s previous order due to medical issues and becoming overwhelmed with school. (ECF No.

23   12.) Simultaneously, plaintiff filed a statement indicating that he had provided the U.S. Marshal

24   with the information needed to effectuate service of process. (ECF No. 14.)

25          In light of plaintiff’s representations, his belated compliance with the court’s order, and

26   his in forma pauperis status, the court finds that sanctions are not warranted at this time.

27   However, plaintiff is cautioned that any future failure to follow an order of this court may result

28   in appropriate sanctions, including dismissal of the action.
                                                        1
 1         IT IS HEREBY ORDERED that the order to show cause (ECF No. 11) is

 2   DISCHARGED.

 3   Dated: December 28, 2018
                                              _____________________________________
 4
                                              CAROLYN K. DELANEY
 5                                            UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
